DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed May 24, 2021, claims 1-9 are pending in the application.  The applicant has amended claims 1-9.

Terminal Disclaimer
3.	The terminal disclaimers filed on November 25, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,565,854 B2 and US 10,600,311 B2 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
4.	Claims 1, 8, and 9, and claims 2-7, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest, an eyeglasses-type wearable device, or a notification method performed by an eyeglasses-type wearable device, as recited by the claims, wherein the eyeglasses-type wearable device comprises a glass display, and wherein a processor executes instructions to generate an image including at least one arrow indicating a position of a predetermined target object when the predetermined target object is not determined to fall within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN F MORTELL/Primary Examiner, Art Unit 2689